 ROBERTSHAW CONTROLS CO.449Robertshaw Controls Company,Lux Time Divisionand District 155 of the International Association ofMachinists and AerospaceWorkers,AFL-CIO.Case 26-CA-3936April 19, 1972DECISIONAND ORDERBY MEMBERS FANNING,JENKINS,AND PENELLOOn November 30, 1971, Trial Examiner Harry H.Kuskin issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.stand, and after due consideration of the brief of Respon-dent filed herein,' I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe amended complaint, as further amended at the hear-ing, alleges,and Respondent admits, that it isa Tennesseecorporation with a plant located in Lebanon,Tennessee,where it is engaged in the manufacture of clocks; that dur-ing the 12 months preceding the complaint herein it pur-chased and received at this plant supplies andmaterialsvalued at $50,000 directly from outside Tennessee; and thatduring the same period it sold and shipped goods and mate-rials valuedin excessof $50,000 from this plant to placesdirectly outsideTennessee. I find, upon the foregoin g, asRespondent also admits, that Respondent is an employerengaged in commerce within themeaning ofSection 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent further admits, and I find, that District 155of the International Association of Machinists and Aeros-pace Workers, AFL-CIO, herein called the Union,is a la-bor organization within the meaning of Section 2(5) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Robertshaw Controls Company, LuxTime Division, Lebanon, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN,Trial Examiner:This proceeding washeard at Lebanon,Tennessee,on July 13,A complaintand an amendment thereof issued herein on April 2 and 28,1971 respectively on a charge and an amended charge filedagainst Robertshaw Controls Company,Lux Time Divi-sion,herein called Respondent,on March 4 and 25, 1971,respectively.The amended complaint,as further amendedat the hearing,alleges that Respondent has violated Section8(a)(1) of the Act by(1) threatening its employees withdisciplinary action because they engaged in union solicita-tion during nonworking time on Respondent's premises,and (2)asking certain of its employees to request the Boardfor a copy of the prehearing statement which they gave toa Board agent in the instant case,and assisting them in thatrequest;and has violated Section 8(a)(3) and(1) of the Actby reprimanding employees Pearl Carter,Betty Hasty, Bet-tiePleasant,and Terry Mofield because they engaged inconcerted activities.Respondent's answer,as amended atthe hearing,denies that it-has violated the Act in any respectalleged herein.Upon the entire record,including my observation of thewitnesses,including their demeanor while on the witnessIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Some Background FactsRespondent is engaged at the plant herein in the manu-facture of clocks for timing devices. It employs about 559employees. Of these, between 130 and 140 are employed inthe subassembly department. There the "make the partsthat go into the finished clocks; [they]] do all the smallwheels, the grinding, staking, milling, painting et cetera."The general foreman in that department is Charlie Morrisand his assistantisBill y Thurman. Another department inthe plant is the assembly department or Department 53.Billy Thorne is the foreman of that department. Also figur-ing in the developments described hereinafter is EarnestWeatherly, the personnel manager of this facility; he is re-sponsible for maintaining an adequate force to handleRespondent's production requirements and for administer-ing Respondent's personnel policies. Respondent admitsthatMorris, Thurman, Thorne, and Weatherly are allagents acting in its behalf and supervisors within themeaning ofthe Act.As of the time of the instant hearing, Respondent's em-ployees were not represented by a union for collective-bar-gaming purposes. Prior thereto, in or about November orDDecember 1970, the Union herein began an organizationaldrive among Respondent's employees. Among those whobecame active in that drive were employees Pleasant, Car-ter,Hasty, and Mofield, the four allegeddiscriminateesherein.Each of them engaged in solicitation among theemployees to join the Union. Some of this solicitation tookplace on plant premises. According to Personnel ManagerWeatherly, about the time of the commencement of organi-zational activity at the plant Respondentengaged legalcounsel to advise it as to what an employer could and couldnot do during such a campaign; and, following that, it calledits supervisors together and instructed them concerning,'The General Counsel did not file a brief.196 NLRB No. 73 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDinter alia,the company rule as to solicitation,telling themthat the employees could solicit during nonworking time.2As will appear hereinafter, Respondent's separate repri-mands of leasant,Carter, Hasty, and Mofield, which arealleged herein to have contravened the Act, were attributedby it to claimed misconduct by them in the course of solic-iting in the plant among their fellow employees.The re-maining issuein thecase raisesthe legal question of whetherRespondent contravened the Act by its efforts, through cer-tain employees,to obtain copies of their prehearing state-ments given to a Board agent.B. The Critical Events Relating to the SeparateReprimandsof Pleasant, Carter, and Hasty1.The lunch-hour episodeIt is undisputed that these reprimands had their genesisin an episode which took place on nonworking time onFebruary17, 1971,3 i.e.,starting about 12:45 p.m. of thenoon lunch hour.There is no serious dispute between theprincipals in this episode,i.e., employees Pleasant,Carter,Hasty, and Cornelia Starks, as to what occurred up to thepoint when these employees started back to their work sta-tions a few minutes before 1 p.m. A composite of theirtestimony establishes that, at the start of the episode,Pleas-ant, Hasty,and Carter were each engaged in separate con-versations with an employee in the area where Starks works.In the case of Hasty, she was talking to employee CorneliaStarks,who is Pleasant's sister.Upon concluding her ownconversation with another employee,Pleasant approachedthe others who were reasonably close to one another andinquired as to whether anyone wished to sign a union au-thorization card.Starks then indicated that she did not wishto sign one, and pointed to the fact that the union in herhusband's plant did nothingfor him when he was recentlydischarged and, as a result,he was then unemployed, plac-ing the burden of family support on her.A discussion thenfollowed in which Carter gave her understanding as to whyStarks' husband was discharged; in her view, the union atthat plant was not to blame.There was also some discussionof a strike situation at the plant of another company in thevicinity, in which Pleasant indicated that she understoodthat the strike had been settled and the strikers were to berecalled.However, this discussion left Starks unconvincedand she indicated again that she"just don't want to bebothered with [the Union]."At this point,the testimonydiverges.Thus,Starks testified that, when she resisted stillanother effort by Hasty to get her to join the Union,Pleas-ant interjected,before the group disbanded,with "let's go,I you all.We can't talk no sense into this stupid idiot's head."n contrast therewith,Pleasant,Carter, and Hasty each spe-cifically denied that Pleasant made any of the above re-marks attributed to her by Starks.Noteworthy, in thisconnection,is Starks' uncontradicted testimony that the de-rogatory term"stupid"and similar terms were voiced bothby her and her sister on other occasions in the past duringprivate conversations away from the plant between them onunion°as well as other matters.I am persuaded from all theforegoing,including the logic and probabilities of the situ-2Weatherly testified that the company rule is posted on the bulletin boardsscattered throughout the plant and reads as follows: "No solicitation duringworking hours.During breaks and lunch hours the rule does not apply."3 All dates hereinafter are in 1971,unless otherwise indicated.4 It is clear,and I find,that Pleasant had spoken to her sister aboutjoiningthe Union on numerous occasions before this episode,and that she had toed,without success,to have her sister attend a union meeting.ation, thatStarks'account of what occurred during thisepisode at the time the group was disbanding more accu-rately reflects what transpired.Accordingly,I credit Starks'version herein.2.The aftermath of the lunchroom episodeAccording to Starks,she beganto cry afterthe groupdisbanded;however, she continued her work of assembling13 parts into one of the movements of a clock.Thereafter,when Doyle Stacey,a supervisor,came along,she asked himwhether a waycould be found "to have these rls stoppedfrom calling [er] names and humiliating[her] and aggra-vating[her] and disturbing[her] to the point where shecouldn't do half [her]work,about this union business."5 Atthe conclusion of this conversation,Stacey told her not toworry aboutthe matter and suggested that she could talk toGeorge Kyle, her foreman.A conversation then followedbetween Kyle and her. After listening to her account of theabove episode,Kyle told her that he thought that she had"handled the situation very well," that he `wouldn't worryabout it,"and that she could talk to Weatherly concerningthe matter.About 2 p.m., Starks came to Weatherly's office,accom-panied byKyle. According to Weatherly,Kyle had, in theintervening period,apprised him that Starks was"very up-set and wished to see him."6 And according to a compositeof the testimony of both Weatherlyand Starks,Starks thentoldWeatherly what had occurred during the latter part ofher lunch hour that day and added that she wanted thisharassment about signing a union card stopped as she didnot want anything to do with the Union,and further that,"if it continued. . . [she] wouldprobablyhit somebodybecause [she]didn't want to be called names."Whereupon,Weatherly told her not to resort to blows because it wouldget her into trouble as it was against the rules to do so, andthat the complaint route was the way to proceed so thatmanagement could take appropriate action.It is clear from the testimony of Weatherly that he did nottalk to Pleasant,Carter,or Hasty before a determinationwas made as to the action to be taken in the matter. Therecord shows that he had conversations only with the "man-agement group"and with the supervisors of these threeemployees.The upshot of these conversations was a rec-ommendationby Weatherly,adopted by management, that"mild" disciplinary action should be taken against Pleasant,Carter,and Nasty? Weatherly explained his decision so torecommend as follows: "I did strongly feel that if this reoc-curred with this ladythere could be violence and I shouldnot wait until actual yviolence exploded to put an end to theharassing of this one lady (Starks)."3.The complaint about Carter from employee SylviaRobinsonThe followingmorning, according to the uncontradictedtestimony ofWeatherly, employee Sylvia Robinson calledS It is apparent from the record that the claimed interferencewith her workwas an exaggeration.Thus,she admitted during cross-examinationthat thetime she spent talking to management that afternoon would account for theshortage during that period in the number of movementsassembled by her.Indeed, Starks'testimonyas to her state of being after the lunchroom episodeimpressedme as fraught with exaggeration,and I so find.Kyle did nottestify herein.7According to Weatherly,the mildestform of disciplinary action, undercompany practice,isanoral reprimand with a notation thereof in theemployee'spersonnel file; the more serious formof disciplinary actionwould, in order of seventy,call for a writtenreprimand and a copy to theemployee,suspension,and, finally, discharge. ROBERTSHAWCONTROLS CO.451him over to her place of work and registered a complaintagainst Carter,in which she told him that Carter was com-ing to her constantly and would not heed her requests to beleft alone;and in which she also requested that he "get[Carter]off her back."8 It is Weatherly's further testimonythat he understood that Robinson was referring to beingbothered by Carter about the Union,although she did notsay so specifically?However,he admitted,in this connec-tion,that,so far as he knew,since Robinson did not specifywhen Carter had bothered her, the bothering might haveoccurred on Robinson'sway to work,during breakpperiods,during lunch,or at her home.As noted hereinafter,Weath-erly referred to this complaint by Robinson in the writtenreprimand of Carter,which was placed in Carter's personnelfile after her disciplinary session withWeatherly the nextday, February 19. Here,too,Weatherly did not speak toCarter in advance of deciding to include this assertedcomplaint by Robinson as an operative factor in her repri-mand.104.The reprimandsessionsof Carter, Pleasant, and HastyAs already indicated, Carter was called to the office onthe morning of February 19 and a disciplinarysession en-sued. This session was followed by similar ones with Pleas-ant,Hasty, and Mofield,tt in that order. In the cases ofCarter andPleasant, they were separately summoned to theoffice of Thorne, their supervisor, and spoken to by Weath-erly in the presence of Thorne; and, in the case of Hasty,she was summoned to Weatherly's office and spoken to byWeatherly in the presence of J.L. Adams, her foreman. OnlyWeatherly and these three employees testified as to thesesessions. It is apparent therefrom that Weatherly observedthe same routine in each session, except that, in the case ofCarter,Weatherly brought up, in addition, Robinson's al-leged complaint of February 18 against her and, in the caseof Pleasant,Weatherly dwelt longer on Starks' claim thatshe, Pleasant, had called Starks a `stupid idiot" during thelunch-hour episode on February 17. Thus, the record estab-lishes that, in each session,Weatherly told the employeepresent that Starks had complained about being harassed bythe three of them during the lunch hour on February 17(adding in the case of Carter that there was also a complaintagainst her by Robinson of being harassed by her at othertimes), that he was not going to tolerate such conduct, thatas employees they had their rights, that he was going to givethem a warning and place a written reprimand in theirpersonnelfiles, and that further action like this would leadto further discipline. In this connection, there is testimony(1) by Pleasant, Carter, and Hasty that Weatherly did notexplain what he meant by their rights, and (2) by Carter thathe did not explain what he meant by harassment. However,I am satisfied that Weatherly's testimony gives a fairly accu-rate version of what was said during these sessions. Accord-ingly, I credit him, and find, that he identified as harassment8Robinson did not testify herein.9Weatherlytestifiedthat Robinsonusedthe expression, "with this messor somethingto thateffect."10There is uncontradicted testimonyby Carter that she did approachRobinson about the Unionseveral times,i.e., onceon breaktime in the plant,once or twiceby a visittoRobinson's homeand once bytelephone toRobinson's home;that Robinson said on one of these occasionsthat shewould support theUnion,and, on another occasion,that she would accepta union authorizationcard whenitwas presented;and that at no time didshe resent this talk aboutthe Union or saythat she was being bothered withit.11The circumstances leading up to Mofield's session willbe discussed ata later point.the entire lunch-hour incident as reported to him by Starks,and that,in discussingtheir rights, he told each of them, insubstance, that they had every right to express their ownviews but that no one has the right of harassment to thepoint where it is causing a problem in the plant.It is alsoclear from the record, and I find, that at no time did Weath-erly indicate to these individuals that he did not regard theact of soliciting for the Union during nonworking time inthe plant to be harassment, when considered alone.That same afternoon, shortly afterthese sessions, each ofwhich lasted 5 minutesor less,Weatherly placed writtenreprimands in the personnel files of Hasty, Carter, andPleasant. 12 At no time prior to the instant hearing have thesereprimands, or copies thereof, been shown to these employ-ees. Inote that, in the case of Pleasant, Weatherly referredin her reprimand to the fact that he had informed her thatStarks had re sorted that she, Pleasant, had called Starks a"stupid idiot,and then followed this with: "She stated thatshe did not say this to Cornelia Starks or anyone else andwished I would get the truth. I stated I would put thisstatement in the warning but it was unusual for a person tofile a complaint like this if nothing had happened. personin this latter connection, I find, was Weatherly's un-willingness to investigate Starks' accusation any further toascertain the truth, as contrasted with his readiness to placein Pleasant'spersonnel file the innuendo that she was nottelling the truth.13 I note, too, that Weatherly admitted thathe did not mention the Union duringthese sessions,albeit,he acknowledged, during cross-examination, that there wasno doubt in his mind that the Union entered into the harass-ment.C. The CriticalEvents Relating to the Reprimandof Mofield1.Mofield's solicitation of employee James Fred Fox, Jr.Fox was a"service boy" and his normal duties were per-formed away from the paintroom.However,he would go tothe paintroom either when he was caught up with his workor when his supervisor sent him to the paintroom to pick upparts.Mofield first approached Fox about joining the Un-ion on the company parking lot during the lunch hour in themiddle of January.At that time,he handed Fox a unionauthorization card and invited him to a union meeting.Thereafter,Mofield sought,without success,toget Fox tosign the card and return it to him.According to Mofield, hemade two such attempts. One occurred about 2 weeks laterin Fox's work area during the lunch hour, and another suchattempt occurred in the paintroom when Fox approachedhim while he was spray painting.In contrast to the above,Fox testified that, in addition to the initial solicitation ontheparking lot, Mofield approached him about the card 10or 20 times while he was in the paintroom on an assignmentduring working hours.He testified further that there neverwere any angry words between them,nor did Mofield everthreaten him, nor did he ever ask Mofield to stop asking himabout the card,but, because Mofield"kept bugging' himabout it,he told his foreman,J.T. Harvey,aboutMofield'sapproaches to him about the Union while he was in thepaintroom.Although Fox could not recall any particularday on which Mofield asked him about a union card, nor12The reprimands of Hasty, Carter,and Pleasant are in evidence as G.C.Exh. 7, 8, and 10,respectively.13According to Pleasant, she specifically asked Weatherly to call Carterand Hasty into the room so that they could verify that she did not call hersister a"stupid idiot,"but Weatherly refused,saying only that he would makea note thereof in her file. 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDcould he recall when he reported the matterto Harvey, I amsatisfied that he was a more reliable witness thanMofield,and that his testimony more closely approximatedthe truththan did that of Mofield as to the number of times he wassolicitedby Mofieldduring working time.The nextdevelopment herein,accordingto thetestimonyof CharlieMorris, the general foreman of subassembly, wasa reportby Harveyto him betweenearly February andFebruary 18 that Fox hadcomplainedthat,on numerousoccasions,when he,Fox, came to the paintroomto pick upparts,Mofield would stop himand trytoget him to sign acard.It is further apparent that thisinformation subse-quently came to the attentionofWeatherly.2.Mofield's solicitation of DavisMofield admitted speaking to Davis on numerous occa-sions about the Union during January and February, bothin the plant and when they played golf together, and thatthe discussions in the plant were initiated by him some ofthe time and took place sometimes on their lunchbreak, orthe afternoon break,or during working hours. He admitted,too, that he gave Davis a union authorization card durinworking hours and asked him on many occasions,some ofthem during working hours,to sign the card.At times, alsoaccording to Mofield,Davis would say that he was interest-ed in the Union and, at other times, he would say the contra-ry.However,he could not recall any occasion when Davissaid that he, Davis, did not want him to discuss the Union.Mofield further admitted that,on one occasion,while hewas helping Fox move some"Florentines,"after he hadspray painted them and they had been rubbed down byother employees,he knocked over some of Davis' work. Atthe time,he explained,he was walking backwards,sharingthe load with Fox who was walking forward.And, alsoaccording to him,itwas Mjust a mistake,"as he kicked thework over accidentall y.He acknowledged that he did notpick up the work of Davis, attributing his failure to do soto the pressure on him to do the sprypainting in order tokeep up with the employees who didythe rubbing after hefinished painting.The testimony of Davis in this connec-tion,which followed that of Mofield and occurred duringRespondent's case in chief,was confined only to thedayonwhich Mofield kicked over his work.However,according tohim, there were two such incidents,as follows:Mofield gavehim the card sometime in February about 7:15 a.m. whileat work.A little later that morning,Mofield accidentallyknocked his work over in the course of a joint effort byMofield and Fox to move some parts around.About 45minutes later,Mofield returned and, by this time,he, Davis,had picked up all the parts up from the floor and startedrespraying them.Mofield then inquired whether he hadsigned the card,and he replied that he was not going to signthe card,adding that he was going to tear it up.Whereupon,Mofield kicked over about 150 or 200 parts which he, Davis,had stacked in his customary fashion,next to his spraybooth.At this,he became angry and told Mofield that he"was going to knock the hell out of him."Mofield did notsay anything in response,but returned to his own booth. Inview of the fact that Davis'testimony as to the secondincident that day, during which Mofield allegedly delib-erately kicked his work over, stands unrefuted on the rec-ord, and as Davis' testimony had the ring of truth,I credithim and find that there were two such incidents on that dayand that they occurred in the manner testified to by him.In the wake of these incidents,the following occurred:Davis told Edward Denny, his foreman,thatMofield wasgoing to cause him to get a transfer and that,ifDenny didnot get Mofield "out from over there,"he was going to"knock the hell out of" Mofield.At tins, Davis was cau-tioned not to lay a hand on Mofield because,if he did, hemight get into trouble.Denny,in turn,reported these devel-opments to Morris.Morris thereupon talked to Davis, askedhim not to get a transfer,;ndpromised to take care ofDavis' complaint against Mofield.14Morris followed this byspeaking tomanagement and he participated inmanagement's decision to reprimand Mofield.Morris' sug-f stion,in this connection,was that he should talk to Mo-field,"mainly for Mofield's own safety."3.Mofield's solicitation of employees Breedlove andCraddockThere is further testimony by Morris that between earlyFebruary and February 18, he also had a report from Fore-man Billy Thorne that employees Breedlove and Craddockhad each complained to him about being harassed by Mo-field, and that both of them had separately voiced to hima threat to beat Mofield up. There is no countervailingtestimony by Mofield with respect to whether he had eversolicited Craddock. And in respect to Breedlove, Mofield'stestimony consisted only of an admission that he had solic-ited Breedlove and of a denial that Breedlove had everindicated that he, Mofield, was bothering him or pesteringhim. Inall these circumstances, including the fact that nei-ther Thorne nor Breedlove nor Craddock testified herein, Imake no findings as to what transpired between Mofieldand each of these two employees. However, I do find, on thebasis of Morris' undenied testimony, that he was told byThorne that Breedlove and Craddock had each complainedto Thorne about being harassed by Mofield and that eachone had separately voiced a threat to Thorne to beat Mo-field up.4.The reprimand session pertaining to MofieldMofield was called to Morris' office on the morning ofFebruary 19. As already indicated, Carter, Pleasant, andHasty hadbeenreprimanded earlier thatsame morning.Presentin Morris' office were Morris, Weatherly, and Thur-man. According to a composite of the credible testimony ofMorris,Weatherly, and Mofield, the following occurred:15Morris began by telling Mofield that Respondent had beenreceiving complaints from various unnamed employees thathe was harassing them; that matters had reached the pointwhere these people were threatening bodily harm to him;and that it was his, Morris', responsibility to see that noth-ing happens to him in the plant. Mofield denied that he washarassing or bothering anyone, but, when pressed on thematter by Morris, with some assistance by Weatherly, heacknowledged the likelihood that Fox had made such acomplaint.Mofield then accused Respondent of harassinghim by having Bill Bard go to his next-door neighbor withword that he, Mofield, would be discharged unless he "quit14Moms testified that the above information came to him the day beforeMofield was reprimandedby him. The recordalso shows that Moms wasmade aware by Davis that his work had been kickedover byMofield in thecourse of soliciting him to sign an authorization card forthe Union. Inaddition,according to Moms, Davishad stopped him early in February andcomplained that Mofield was harassinghim every fewminutes that morningabout signing a card,and indicated that he had been thinking about"passingsome ticks,"and his reply was that if he,Davis, did pass some licks, he wouldbe in trouble Also according to Moms, on the day before the reprimand,Davis was"much more mad and he appeared... readyto do something, evenat the cost of losing hisjob ......15Thurman did not testify. ROBERTSHAWCONTROLS CO.453messing with the Union." 16 This was denied by Weatherly,while Morris said that he knew nothing about it. About thistime,Morris told Mofield that he had a right to his viewsand opinions, including the right to try to get outside helpfrom a union; in addition, Morris sought assurances fromMofield that he, Mofield, would not harass anyone in thefuture. To this, Mofield replied that, if he had been harass-anyone, he would stop. At the end of the conversation,Moorris toldMofield that a reprimandwas goinginto hispersonnel file asto thisharassmentand that, unless it stops,further action would be takenagainsthim. The writtenreprimand was prepared by Morris after the abovesessionand placed in Mofield's file.Mofield had not seen the writ-ten reprimand or a copy thereof prior to the instant hearing.I note, in this connection, that Morris testified that thethreatened or potential fight "had almost all to do with thereprimand" and that the' solicitationgoing onduring work-ing time... had a small part ... such a small part that [he]didn't even bother to Rutit in[his] note that The] made ofthe verbal reprimand.D. Analysis and Conclusioils as to the AllegationsConcerning These ReprimandsRespondent contends,in effect,in its brief,that Carter,Hasty, and Pleasant were reprimanded because of certainactions which took place during nonworking time and thatRespondent imposed this discipline because it felt that, ifthere was a recurrence of such activity,there could be vio-lence.I shall assume here that Respondent intended therebyto encompass the conduct by Carter in the course of solic-iting Robinson concerning the Union,as well as the conductby Carter,Pleasant,and Hasty while soliciting Starks for theUnion during the lunch hour on February17.As to theformer, since the testimony thereon,which was given byWeatherly, fails to disclose either the specific content of theconversations between Carter and Robinson,or the time orplacewhere they occurred or the surrounding circum-stances,and since Carter's testimony negates any finding ofimproper conduct, I am unable to find that the record pre-ponderates in favor of a finding that Carter had,in fact,engaged in harassment of Robinson in the course of solic-itinglier for the Union. As to the lunchroom episode, therecord does disclose fully the details thereof,which consist-ed, in the main,of Pleasant's solicitation of her sister,Starks, in the presence of Carter and Hasty, to sign a unionauthorization card;of Carter's and Pleasant's attempt toexplain to Starks why her stated reasons for not wanting tosign a card and join the Union were,in their opinion, notvalid;and of the utterance by Pleasant of the"stupid idiot"remark,in apparentpique at her sister's unwillingness tosign.It is noteworthy that this remark by Pleasant was madeat the point when the four employees were breaking up theirdiscussion in order to return to work,and that the discus-sion which preceded appeared to be reasonable and orderly.Further,itwould appear, and I find,that the impact of thelatter remark insofar as Starks was concerned was lessenedconsiderably by the facts that it was uttered by one sister toanother and that each had made like remarks to the otheron previous occasions.It follows therefore that here too therecord fails to preponderate in favor of a finding that notonly Pleasant but also Carter and Hasty had harassedStarks in the course of this episode.Nor can I find that therecord warrants a finding that Respondent feared violenceif there ever was a recurrence of the above conduct. Thus,itmade no attempt to get the versions of Pleasant,Carter,and Hasty of what had happened before reaching its deci-sion to reprimand them because of the conduct attributedto them by Starks,and although it was Starks who indicatedtoWeatherly that she might resort to blows if there was arecurrence of the attributed conduct,Weatherly merely cau-tioned Starks,the would-be aggressor that if she did shemight get into trouble,whereas he administered a repri-mand as described above to those who, so far as appearedfrom Starks'account to him, had not manifested any suchaggressive tendencies toward Starks.17 In addition,signifi-cance attaches to Weatherly's failure to assure any of thesethree employees during the reprimand sessions,although hewas aware that the claimed harassment occurred during thecourse of their soliciting in behalf of the Union,that Re-spondent had no intention of infringing on their rights tosolicit for the Union in theplant in conformity withRespondent's solicitation rule.18in all these circumstances,I infer,and find,that the claimed fear of violence if therewas a recurrence of the aforesaid episode was merely apretext to mask Respondent's opposition to any solicitationactivity by these employees in the plant in behalf of theUnion.We come now to a consideration of whether Respondentis also to be faulted for its reprimand of Mofield.In contrastto my findings above respecting Pleasant,Carter,and Has-ty, it is apparent from the record that, unlike them,Mofielddid resort to harassment in the course of soliciting for theUnion,and that a significant part of such solicitation oc-curred during working time.Indeed,he, in effect,admittedharassing Fox concerning the Union during working time;and the record establishes, as I have found,that he harassedDavis on working time in the course of soliciting him for theUnion,by deliberately knocking over Davis' work. Andfurther,during the reprimand session,Morris,unlikeWeatherly in the sessions with Pleasant,Carter, and Hasty,gave assurances to Mofield that he had the right to try toget outside help from a union. In all these circumstances,and granting that some suspicion attaches to the fact thatRespondent(1)made no attempt to get Mofield's version ofthese incidents before reaching its decision to reprimandhim, and (2) did not reprimand either Davis or Breedloveor Craddock,each of whom were,accordingto Respondent,known by it to be threatening to beat Mofield u , I amsatisfied, and find,that the record fails to preponderate infavor of a finding that,in reprimanding Mofield, Respon-dent seized upon the harassment,actually engaged in byMofield during working time and which had, in one in-stance, actually interfered with production, as a pretext tomask its opposition to any lawful solicitation activity byMofield in behalf of the Union in the plant.In view of all the foregoing,I conclude, and find, thatRespondent discriminated against Pleasant,Carter, andHasty by reprimanding them orally and placing a writtenrecord thereof in their personnel files because they engagedin lawful solicitation in behalf of the Union, thereby violat-ing Section 8(a)(3) and(1) of the Act.In addition,I find thatRespondent violated Section 8(a)(1) of the Act by threaten-ing to take further disciplinary measures against them ifthey persisted in such lawful solicitation in behalf of the17 In contrast to the above is the following,as testifiedto by Weatherly.Abouta year before the instant hearing,two female employees while on thejob inthe plant were"threatening to passblows"but were prevented fromdoing so by the supervisor;whereupon,after being informed thereof, he,Weatherly,gave both of them verbal reprimands the next morning, butplaced no written record thereof in their personnel filesisIn this connection,Weatherly admitted during cross-examination that161 need not,and do not,find whether this actually occurred,as no"there is no question in [his]mind,though,but what the Union had entered11allegation is based thereon and as this was not fully litigated herem.into [the] harassment[of those who were complaining to hum]. 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion. And I find also that the allegations in the complaint,as amended, that Respondent violated Section 8(a)(3) and(1) of the Act as to Mofield have not been sustained by therecord. 19E. Respondent's Efforts To Procure Copies of thePrehearing Statements Given to a Board Agent byEmployees Starks, Davis, Fox, Robinson, and CraddockOn March 17, an investigation of the charges filed hereinwas made at the plant by Kenneth D. Henderson, Esq.,counsel for the General Counsel herein. In the course there-of,Weatherly furnished Henderson with the names of theabove employees. Each of these employees signed a pre-hearing statement after being interviewed by Henderson. Asalready noted, the complaint herein issued thereafter onApril 2. Upon learning of the issuance of the complaint,Weatherly consulted with Paul M. Thompson, Esq., counselfor Respondent herein, with respect to obtaining copies ofthe prehearing statements that might have been given toHenderson by employees of Respondent. Thompson ad-vised that such an effort should be made and furnishedRespondent with a form letter and a speech to be made tothe employees at the time of such request. Thereafter, ac-cording toWeatherly, the following occurred: He ap-proached each of these five employees at his work stationand showed him the prepared speech.20 He then asked eachone whether he had a copy of the statement he had given19The casesofHicks Ponder Company,168 NLRB 806, andStuart F.Cooper,Co,136 NLRB142, reliedon byRespondent, do not require adifferent result with respect to the reprimands of Pleasant,Carter, and HastyIn the former case,respondent's plant manager,who had received complaintsabout three employees as to coercive techniquesused by themto obtainsignatures to authorization cards,also held threeprocedurallyidentical con-ferences with them However,unlike here,he administered no reprimands.Instead,he made it clear that he was not conducting an official investigationand that he would be forced to make such an investigation if hereceived anymore complaints from other employees about their beingharassedinto sign-ing union authorization cards. Also, in findingno violation, the Board point-ed out that,"in bringing this matter to the attentionof theemployees[the plant manager]specifically indicated that Respondent recognized theUnion's right to solicit support among the employees.He imposed no re-striction upon the manneror typeof solicitation,other than to generallycaution against engaging in conduct designed to harass or intimidateemploy-ees " And in the latter case,management had made several unsuccessfulattempts to deal with bickering and dissension which was taking place duringthe organizational dove and which was, unlike here,interferingwith produc-tion. The Board there found no violation in the reprimandsand layoffs oftwo employees who were the aggressors in creating the dissension and bicker-ing In so finding, the Board said,"We are not unmindful that the right ofemployees to distribute literature,or to solicit union memberships,shouldnot be lightly circumscribed.However,we view the foregoing facts not as theordinarysituation where organizational activities may cause some irritationto employees,but as one establishing special circumstancesjustifying theaction taken to maintain discipline and production(citingBabcock and Wil-cox Company,351 U.S 105,113, and the following language therein- 'Norestriction may be placed on the employees'right to discuss self-organizationamong themselves,unless the employer can demonstrate that a restriction isnecessarytomaintainproduction or discipline.')"20 It reads as follows:We have learned that you gave a statementto the NLRBconcerningcertain unfair labor practice charges that have been filed against theCompany.We feel that it would be helpful to us in preparing for ahearing on these charges if we couldreview a copy ofyourstatementprior to the hearing.For this reason,we are askingyou to senda letterto the Board requestinga copyof your statement for us to reviewThisis a request.It is not a demand You may refuseto dothis withoutfear of any adverse action by the Company as a result of your refusal.You will notbe discharged or disciplined.Nor will your employment beaffected in any other way Neither will you be rewarded if you agree toto Henderson,and, upon receiving a negative answer, in-quiredas to whether there was any objection toRespondent's having a copy of it,adding that this would be"strictly voluntary.'The answer of each employee was thathe would like Respondent to have a copy and most of themthought that copies of their statements had been left withRespondent.He then had letters prepared for the signatureof each of them by one of his secretaries. She conformedthe letters to the one prepared for Respondent by Thomp-son,21 and also addressed the covering envelopes.He there-upon approached each of these employees at his work sta-tion again,produced the applicable letter,and obtained thenecessary signature.This done,he affixed postage . to theletters and mailed them.Starks,Davis,and Fox testified concerning the above 22Starks and Davis made no mention of being shown a copyof the prepared speech by Weatherly,but generally corro-borated Weatherfy's testimony in other respects.Fox testi-fied credibly thatWeatherly approached him only onceconcerning getting a copy of his prehearingstatement; that,at that time,Weatherly showed him the fetter,which is inevidence as General Counsel's Exhibit 3, and asked himwhether he would mind signing it; and that he read the letterabout twice so that he would understand it, agreed to signit,and affixed his signature.In this state of the record, I amunable to find that the record preponderates in favor of afinding that Weatherly showed these employees a copy ofthe prepared speech or orally stated all of its contents tothem, or that he obtained Fox s consent to requesting a copyof his prehearing statement before he actually presented theprepared letter to that effect to Fox for his signature.Each of these individuals was thereafter informed by theaforesaid RegionalDirector by answering letter that hecould not have a copy of his prehearin&statement, as re-quested.As already noted,the complaint was thereafteramended on April 28 to allege that the foregoing conductby Respondent violated Section 8(a)(1) of the Act.this request.You are perfectlyfree to agree to this or refuse to agree,whichever you may see fit to do.21The form letterreadas follows.HonorableJohn J.A Reynolds, JrRegional DirectorNationalLabor Relations Board746 FederalOffice Building167 North Main StreetMemphis, Tennessee 38103RE-Robertshaw ControlsCompany, Lux Time Division,Case No.26-CA-3936Dear Mr Reynolds-My employerhas requested me to ask the Board for acopy of thestatementIgave to a representative of the Board concerning the abovecaseIhavevoluntarilyagreed to do as requested and I wouldlike you tosend me a copy of my statement which I plan to turn over to myemployer.Please send my statement to me at [insert thecorrectaddress].My employerhas explained to me that the statementmay be helpfulto the Company in preparing for the hearingin this case.My employerhas also explained to me that I am under no obligation to make thisrequest,that it is entirelyvoluntary on mypart, and that my employmentwill notbe adverselyaffected in any way if I refuse I also understandthat I will not be rewardedin anyway because I have agreed to do this.Very truly yours,[Employee'sName]22 As alreadynoted,neitherCraddocknor Robinson appeared as witness-es ROBERTSHAWCONTROLS CO.455F. Analysis and Conclusions on the Prehearing StatementIssueThe Board has, in a long line of cases,established theprinciple that an employer violates Section 8(a)(1) of theAct when he interrogates his employees about statementsthey have given to Board investigators and seeks copies oftheir statements 23 As the Board said inW. T.Grant Compa-ny, supra:An employer's request for a copy of a statementwhich an employee has given to a oard agent is, insubstance,an attempt to engage in the kind of interro-ktion which is prohibited under [the rule relating toe right of an employer to question his employees inpreparation for a hearing].These statements frequentlycontain information bearing on union attitudes, sym-pathies,and activities of the witness and of other em-ployees as well. Such information usually is notrelevant to an employer's defense to unfair labor prac-tice charges.In such a situation,an employee who com-pliedwith the employer'srequestwould furnishinformation which,if directly requested of him by anemployer,would constitute unlawful interrogation be-cause it was an infringement of his employee rights. Itis true that,under the Board's rules,an employer hasthe right to request and examine a signed statementeven by an individual who is called by the GeneralCounsel as a witness at a hearing.But this right iscircumscribed.The employer does not have a right torequest a statement by an employee who is not calledas a witness,and in any event is not entitled to suchstatement in possession of the Board in advance of ahearing.Here,Respondent asked for copies of employ-ees' pretrial statements regardless of whether they wereto be called as witnesses by the General Counsel andbefore the scheduled hearing. [Footnotes appearing inthe text have been omitted.]Respondent argues,however,that it did not violate theAct by requesting the five employees named above to obtaintheir pretrial statements and assisting them in doing so,because it was planning to call all five of them as its witness-es and "it would be helpful to know in advance of thehearing what its own witnesses had said in their prehearingstatements given to the trial attorney for the General Coun-sel a month earlier."However,these considerations do notcall for a different result here.For, the assumption in allcases of this type was that the employer involved felt thatitwould be helpful to him to know in advance of the hearingwhat had been said in prehearing statements to a Boardagent.And insofar as Respondent here had plans to callthese five employees as its witnesses,24Respondent was notentitled to help from the Board in the preparation of itsdefense.Needless to say,Respondent was at no time pre-cluded from requesting and obtaining statements from theseemployees,ifwilling, in preparation of its defense,and theGeneral Counsel would not,in such event,have been enti-tled to be privy to such statements.Respondent also cites the case ofMidland Broadcasters,Inc.,1'16NLRB No. 15, in support of its above position.However,its reliance thereon is misplaced.There, an em-23 SeeWinn-Dixie Stores, Inc,143 NLRB 848;W. T. Grant Company,144NLRB 1179;Braswell Motor Freight Lines Inc.,156 NLRB 671;WaggonerCorporation,162 NLRB 1161;Dan Carter Co.,168 NLRB 314,John OsterManufacturing Co.,173 NLRB 503; andGeneral Stencils Inc,178 NLRB No.18.24 Of course,Respondent could not then have known,to a certainty,whether the General Counsel plannedto call any ofthese employees as hiswitnesses.ployee of the respondent had given a statement to a Boardagent at the respondent's request in order to give the Boardinformation which it thought he had in support of thecharge which it had filed against the charging union in thatvery case. However, the Regional Director of the Region inwhich the charge had been filed found no merit in thecharge and refused to issue a complaint thereon. The re-spondent had asked the employee on three occasions wheth-er he had a copy of his statement, i.e., once on the day afterhe gave the statement, and twice after the RegionalDirector's refusal to issue a complaint. On the third occa-sion, the employee again indicated that he did not have acopy but would get one for the respondent. This he did and,after receiving it, the respondent filed with the GeneralCounsel its appeal from the dismissal of the charge. TheBoard there held that the respondent had not violated theAct on these three occasions by asking the employee for astatement which he had furnished to the Board agent as therespondent's witness in support of the unfair labor practicecharge filed by it. The rationale of Trial Examiner BenjaminK. Blackburn, which the Board approved, was, in signifi-cant part as follows: "When the Regional Director found nomerit to Respondent's charge, Respondent could not intelli-gently appeal to the General Counsel without knowingwherein the information on which the Regional Directorhad based his decision differed from the facts as Respon-dent understood them from its own conversations with thewitnesses it had relied on in filing charges in the first place.Thus, under these circumstances, Respondent's mere re-quest to [the employee] to get it a copy of the statement tothe Board, absent any other pressure to force him to com-ply, is a necessary part of Respondent's right to avail itselfof the Board's processes, not an invasion of the employees'right to invoke the Board's help without coercion.' At an-other point, Trial Examiner Blackburn was careful to pointout that this case was unlike those cases in which the Boardhas applied the principle that an employer violated the Actwhen he interrogates his employees about statements theyhave given to Board investigators and seeks copies of theirstatements, because those cases "involved charges againstan employer and his efforts, or the efforts of his attorney,to find out what the employees have told the Board aboutthem so he could prepare his defense." Accordingly, sincethe instant case does fall within the class of cases in whichthe Board has applied this principle, I find theMidlandBroadcasterscase to be inapposite.I am cognizant also of the -fact that the parties stipulatedthat the letters of these five employees to the Regional Di-rector requesting the statements were authentic and that thestatements made therein were true; and of the further factthat the letters themselves said that the request by the em-ployee involved was voluntary and that he was told byRespondent that his employment would not be adverselyaffected if he refuses, nor would he be rewarded in any wayifhe agreed to make the request. However, these circum-stances are not controlling considerations here. For, it is thevery manifestation by an employer to an employee of aninterest in what the latter had to say about him in thestatement which constitutes the vice of the situation. Thus,inWaggoner Cor oration, supra,in findina violation ofSection 8(a)(1) of the Act in the conduct ofgan employer oftelling employees that they could obtain, and then assistingthem in securing, copies of statements furnished by them toa Board agent during an investigation of the charges in thatcase, the board said, in pertinent part:In our opinion an employee's knowledge that his em-K loyer has manifested an interest in what the employeeas to say about him can only exert an inhibitory effect 456DECISIONSOF NATIONAL LABOR RELATIONS BOARDupon the employee'swillingness to give a statement atall,much less a statement which might contain mattersdamaging to the employer.The employee,fearful ofincurring the employer's displeasure and possible re-prisal,may become unwilling to cooperate in the inves-tigationof unfair labor practice charges, therebyfrustrating the policies of the Act and the vindicationof the statutory rights protected thereby.In view of all the foregoing,and on the entire record inthis case,I conclude,and find,that Respondent,by request-ing the five employees named above to obtain their pretrialstatements from the Board,and by assisting them in doingso violated Section 8(aXl) of the Act.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer enga ed in commerce with-in the meaning of Section2(6) and (7) of the Act.2.TheUnion is a labor organizationwithin themeaningof Section2(5) of the Act.3.By orally reprimanding PearlCarter,Bettie Pleasant,and BettyHasty, and then placinga written record thereofin their personnel files becausetheyengaged in lawful solic-itation in behalf ofthe Union,Respondent has discriminat-ed in regard to the hire or tenure of its employees inviolation of Section8(aX3) and (1) of the Act.4.By threatening to take furtherdisciplinarymeasuresagainst theabove-named individualsif they persisted insuch lawful solicitation in behalf of theUnion,Respondentinterfered with,restrained, and coercedthem in their rightsguaranteed in Section7 of the Act,in violation of Section8(aXl) of the Act.5.By asking employeesCorneliaStarks,PhilipDavis,JamesF. Fox, Jr., Larry Craddock, and SylviaRobinson torequest copies of statements givenby themto a Board agent,and assisting them in making such requests,Respondentalso violated Section 8(aXl) of the Act.6.Respondent has not violatedthe Act as to employeeTerryMofield in any of the respects alleged herein.REMEDYHaving found that Respondent has engaged in unfairlaborpractices within the meaningof Section 8(aX 1) and (3)of the Act,I shall recommendthatit cease and desist there-from and that it take certain affirmative action asset forthbelow, including the posting of anappropriatenotice, all ofwhichare designed to effectuate the policiesof the Act.With particularreferencetomyfindings that Respondenthas violated Section 8(aX3) and (1) of the Act in orallyreprimanding employeesPearl Carter,Bettie Pleasant, andPearlHasty andthen placinga written recordthereof intheir personnel files, I find that the discrimination,restraint,and coercion flowing from the Respondent's unlawful con-ductcan be removed only if Respondent is required toexpungethe written recordof thesereprimandsfrom thefiles ofCarter andPleasant,who arestill in Respondent'semploy,and of Hasty,who has since quit.Uponthe basis of the foregoing findingsof fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:25ORDERRespondent, RobertshawControls Company, Lux TimeDivision, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discriminating against its employees in regard to theirhire or tenure of employment by orally reprimanding themand then placing a written record thereof in their personnelfiles because they engaged in lawful solicitation in behalf ofthe Union.(b)Threatening to take further disciplinarymeasuresagainst such employees if they persist in such lawful solicita-tion in behalf of the Union.(c) Asking employees to request copies of statements giv-en by them to a Board agent, and assisting them in makingsuch requests.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action whichisneces-sato effectuate the policies of the Act:a) Expunge the written record of the reprimands to PearlCarter, Bettie Pleasant, and Betty Hasty from their re-spective personnel files.(b) Advise Carter, Pleasant, and Hasty, in writing, of theaction taken by it, as required above.(c) Post at its plant in Lebanon, Tennessee, copies of theattached notice marked "Appendix."26 Copies of said no-tice, on forms provided by the Regional Director for Region26, after being signed by a representative of Respondent,shall be posted by Respondent immediately upon receiptthereof and be maintained for 60 consecutive days thereaft-er, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteepsRespondent has taken to comply herewith 27IT IS FURTHER RECOMMENDED that the complaint, asamended,be dismissed insofar as it alleges violations of theAct not foundherein.25 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.26 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."27 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read."Notifysaid Regional Director,for Region 26, in writing,20 days from the date ofthisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against our employees withrespect to their hire or tenure of employmentby orallyreprimanding them and then placing a written recordthereof in their personnel files because the enggaged inlawful solicitation on behalf of District 155yof the Inter- ROBERTSHAWCONTROLS CO.nationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO.WE WILL NOT threaten to take further disciplinarymeasures against such employees if they persist in suchlawful solicitation in behalf of the above-named union.WE WILL NOT ask our employees to request copies ofstatements given by them to a Board agent and assistthem in making such requests.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights under Section 7 of the Act.WE WILL expunge the written record of the reppri-mands to Pearl Carter,Bettie Pleasant,and Betty Has-ty from their respective personnel files.WE WILL advise Pearl Carter,Bettie Pleasant, andBetty Hasty,in writing,of the action taken by us asdescribed immediately above.DatedBy457ROBERTSHAWCONTROLS COMPANY,Lux TIME DIVISION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Clifford- pDavis Federal Building,Room 746,167 NorthMain Street,Memphis,Tennessee38103, Telephone 901-534-3161.